Citation Nr: 0726388	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-25 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for a left knee 
condition.

5.  Entitlement to service connection for peripheral 
neuropathy of the left leg and thigh.

6.  Entitlement to service connection for a back condition, 
to include as due to service connected bilateral foot and/or 
knee conditions.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The veteran failed to appear for a March 30, 2005, video 
conference hearing scheduled before the undersigned Veterans' 
Law Judge.  Notice of the hearing was mailed to the veteran's 
address of record one month prior to the scheduled hearing 
date and was not returned as undeliverable.  No request was 
received for rescheduling.  Therefore, the request for a 
hearing is deemed withdrawn, and the appeal is being 
processed accordingly.  38 C.F.R. § 20.704 (d) (2006).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's original VA claims folder, including her 
service medical records, was misplaced following the November 
2002 rating action undertaken by the RO.  The claims folder 
currently before the Board is a rebuilt file.  The file was 
transmitted to the Board in March 2005.  

It does not appear that the veteran was formally notified of 
the lost file, nor specifically asked to submit any copies of 
service medical records in her possession or any other 
documentation associated with her original claim, such as 
letters sent to her by VA or any service organization 
representative she may have had at the time.  Due to the 
heightened duty to notify in a case where records are lost, 
the Board finds that specific notice to the veteran to 
provide any documents pertaining to her claims, including 
those noted above, should be requested.

In the instant case, the claims file was rebuilt in sometime 
after April 2004.  However, there is neither indication in 
the claims file that a proper search for the original claims 
file was conducted, nor that it was rebuilt in accordance 
with VA procedures.  See M21-1MR, Part III, subpart ii, 
Chapter 4, Section D.  All attempts to locate and/or rebuild 
the original claims file in according with proper procedures 
must be documented in narrative form and associated with the 
claims file.

In light of the foregoing, this case is remanded for the 
following:

1.  The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims file in 
accordance with M21-1MR, Part III, 
Chapter 4.  All pertinent documentation 
and inquiries must be associated with the 
claims file.  All attempts to secure the 
veteran's service medical records and 
original claims file must be documented 
in the claims file by the RO.  

2.  If, after making reasonable efforts 
to obtain the service medical records and 
original claims file, the RO is unable to 
secure same, the RO must notify the 
veteran and her representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  For any unavailable U.S. 
Government records, the RO must indicate 
in writing that further attempts to 
locate or obtain such records would be 
futile.  

The RO should specifically request the 
assistance of the veteran and her 
representative in obtaining any relevant 
medical records or other documents 
pertaining to the claims that the veteran 
and/or her representative may have in 
their possession or of which they are 
aware.  The veteran should also be 
advised that she may submit or identify 
any evidence which might be relevant to 
assist her in establishing her claim, to 
include copies of service medical 
records, post service medical opinions or 
records, lay statements, original rating 
decision(s), notice letter(s) to the 
veteran of those decision(s), or any 
other evidence that shows a relationship 
between any currently claimed disorder 
and her military service, to include 
identification of any in service 
hospitalizations as well as evidence of 
an in-service diagnosis of a bilateral 
foot condition, a bilateral knee 
condition, peripheral neuropathy of the 
left leg and thigh for a back condition, 
or that peripheral neuropathy was 
diagnosed within one year subsequent to 
her service discharge.  The veteran must 
be requested to sign and submit 
appropriate consent forms to release any 
private medical records to VA.  Any 
records identified and not already of 
record must be obtained and associated 
with the existing claims file.

3.  After the above development has been 
completed and after completing any 
additional development, the RO must then 
review and readjudicate the issues on 
appeal.  

4.  If the benefits remain denied, a 
supplemental statement of the case must 
be provided to the veteran and her 
representative.  After the veteran and 
her representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. VA will notify the appellant if 
further action is required on her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

